DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 12/18/2020, PROSECUTION IS HEREBY REOPENED. A non-final rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 6 – 12, 15 and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 discloses that the at least one dynamically loaded sealing lip comprises a preliminary sealing lip. The at least one dynamically loaded sealing lip is part of the at least one sealing ring as disclosed by claim 1. 
However, specification Para 0061 describes an elastomer sealing lip 17, fig 3 forms as a preliminary seal. The elastomer sealing lip 17 is a part of the elastomer 11 that surrounds the supporting ring 1. It is unclear whether the preliminary sealing lip is a part of the at least one sealing ring or a part of the elastomer surrounding the supporting ring. Examiner considers this as a part of the elastomer surrounding the supporting ring for examination purpose. Appropriate clarification and correction is required.
Specification
The disclosure is objected to because of the following informalities: Para 0058 Line 2 identifies the elastomer track as 10.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 9, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jackowski (U.S. Patent # 4643436) in view of Colineau (U.S. PG Pub # 20160010750).

Regarding claim 1, Jackowski discloses a seal, comprising:

a supporting ring (as seen in examiner annotated fig 3 below); and

at least one sealing ring (as seen in examiner annotated fig 3 below), the at least one sealing ring having a sheath (as seen in examiner annotated fig 3 below), the at least one sealing ring and the supporting ring being interconnected (sealing ring and 
wherein the supporting ring comprises an outer periphery and is, at least in part, surrounded on the outer periphery by the sheath of the at least one sealing ring in a radial direction (sheath of the sealing ring on a part of the radial outer side of the outer periphery of the supporting ring as seen in examiner annotated fig 3 below), the at least one sealing ring comprising at least one dynamically loaded sealing lip (as seen in examiner annotated fig 3 below), which is arranged on a side of the at least one sealing ring facing radially away from the sheath (as seen in examiner annotated fig 3 below),

wherein the sheath and the at least one dynamically loaded sealing lip transition into one another as one piece (as seen in examiner annotated fig 3 below);
wherein the supporting ring is substantially L-shaped and has a radial leg and an axial leg which adjoins the radial leg externally in the radial direction (as seen in examiner annotated fig 3 below).
wherein the at least one sealing ring is in indirect abutting contact with the supporting ring by an elastomer track (sealing ring and supporting ring are in indirect abutting contact via the elastomeric layer material 56 as seen in examiner annotated fig 3 below), and
wherein the elastomer track completely surrounds the axial leg (as seen in examiner annotated fig 3 below).

Jackowski does not disclose wherein the at least one sealing ring is comprised of an electrically conductive polymer material.
However, Colineau teaches wherein the at least one sealing ring is comprised of an electrically conductive polymer material (Para 0050 – material of sealing ring 1 is electrically conductive).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the sealing ring of Jackowski to be electrically conductive as in Colineau to provide an equalization of electric potential between the machine elements so that an expected benefit of prevention of mechanical damage of the machine elements (Colineau Para 0051).

    PNG
    media_image1.png
    768
    872
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Jackowski and Colineau discloses the seal, wherein the electrically conductive polymer material comprises a PTFE material (Colineau Para 0050 - polymer material PTFE for sealing ring 1, fig 1).

Regarding claim 4, the combination of Jackowski and Colineau discloses the seal, wherein the sheath is configured so as to be statically sealing (sheath seals statically to the housing 14 as seen in Jackowski fig 1 same as fig 3).

Regarding claim 7, the combination of Jackowski and Colineau discloses the seal, wherein the sheath extends along the radial leg in the radial direction so as to transition into the at least one dynamically loaded sealing lip as one piece (Jackowski - as seen in examiner annotated fig 3 below).

Regarding claim 8, the combination of Jackowski and Colineau discloses the seal, wherein the at least one dynamically loaded sealing lip comprises a main sealing lip configured to seal a medium to be sealed in a chamber to be sealed (Jackowski – sealing lip of 46 seals a medium in a chamber, fig 3).

Regarding claim 9, the combination of Jackowski and Colineau discloses the seal, wherein the at least one dynamically loaded sealing lip comprises a preliminary sealing lip (Jackowski sealing lip of 42, as seen in examiner annotated fig 3 below).

Regarding claim 12, the combination of Jackowski and Colineau discloses the seal, wherein the supporting ring is comprised of a metal material (Jackowski  - metal ring 27, fig 3).

Regarding claim 17, Jackowski discloses a seal, comprising: a supporting ring (as seen in examiner annotated fig 3 below); and
at least one sealing ring (as seen in examiner annotated fig 3 below), the at least one sealing ring having a sheath (as seen in examiner annotated fig 3 below), the at least 

wherein the supporting ring comprises an outer periphery and is, at least in part, surrounded on the outer periphery by the sheath of the at least one sealing ring in a radial direction (as seen in examiner annotated fig 3 below), the at least one sealing ring comprising at least one dynamically loaded sealing lip (as seen in examiner annotated fig 3 below), which is arranged on a side of the at least one sealing ring facing radially away from the sheath (as seen in examiner annotated fig 3 below),

wherein the sheath and the at least one dynamically loaded sealing lip transition into one another as one piece (as seen in examiner annotated fig 3 below),

wherein the supporting ring is substantially L-shaped and has a radial leg and an axial leg which adjoins the radial leg externally in the radial direction (as seen in examiner annotated fig 3 below),

wherein the at least one sealing ring is in indirect abutting contact with the supporting ring by an elastomer track (sealing ring and supporting ring are in indirect abutting contact via the elastomeric layer material 56 as seen in examiner annotated fig 3 below),


Jackowski does not disclose wherein the at least one sealing ring is comprised of an electrically conductive polymer material.
However, Colineau teaches wherein the at least one sealing ring is comprised of an electrically conductive polymer material (Para 0050 – material of sealing ring 1 is electrically conductive).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the sealing ring of Jackowski to be electrically conductive as in Colineau to provide an equalization of electric potential between the machine elements so that an expected benefit of prevention of mechanical damage of the machine elements (Colineau Para 0051).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jackowski (U.S. Patent # 4643436) in view of Colineau (U.S. PG Pub # 20160010750) and in further view of Bock (U.S. PG Pub # 20040232620).

Regarding claim 18, Jackowski discloses a seal, comprising: a supporting ring (as seen in examiner annotated fig 3 below); and



wherein the supporting ring comprises an outer periphery and is, at least in part, surrounded on the outer periphery by the sheath of the at least one sealing ring in a radial direction (as seen in examiner annotated fig 3 below), the at least one sealing ring comprising at least one dynamically loaded sealing lip (as seen in examiner annotated fig 3 below), which is arranged on a side of the at least one sealing ring facing radially away from the sheath (as seen in examiner annotated fig 3 below),

wherein the sheath and the at least one dynamically loaded sealing lip transition into one another as one piece (as seen in examiner annotated fig 3 below),

wherein the supporting ring is substantially L-shaped and has a radial leg and an axial leg which adjoins the radial leg externally in the radial direction (as seen in examiner annotated fig 3 below),
wherein the at least one sealing ring is in indirect abutting contact with the supporting ring by an elastomer track (sealing ring and supporting ring are in indirect abutting contact via the elastomeric layer material 56 as seen in examiner annotated fig 3 below),


Jackowski does not disclose wherein the at least one sealing ring is comprised of an electrically conductive polymer material.
However, Colineau teaches wherein the at least one sealing ring is comprised of an electrically conductive polymer material (Para 0050 – material of sealing ring 1 is electrically conductive).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the sealing ring of Jackowski to be electrically conductive as in Colineau to provide an equalization of electric potential between the machine elements so that an expected benefit of prevention of mechanical damage of the machine elements (Colineau Para 0051).

Jackowski does not disclose wherein the elastomer track completely surrounds the radial leg.
However, Bock teaches wherein the elastomer track completely surrounds the radial leg (elastomer track completely surrounds the radial leg of the supporting ring of 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the supporting ring of Jackowski to be surrounded on the radial leg as in Bock to provide protection to the metallic supporting .

    PNG
    media_image1.png
    768
    872
    media_image1.png
    Greyscale


Claims 1, 6, 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Humblot (U.S. PG Pub # 20130200575) in view of Jackowski (U.S. Patent # 4643436) and in further view of Colineau (U.S. PG Pub # 20160010750).

Regarding claim 1, Humblot discloses a seal, comprising:

a supporting ring (as seen in examiner annotated fig 2 below); and

at least one sealing ring (as seen in examiner annotated fig 2 below), the at least one sealing ring having a sheath (as seen in examiner annotated fig 2 below), the at least one sealing ring and the supporting ring being interconnected (sealing ring and supporting ring are interconnected as seen in examiner annotated fig 2 below),
wherein the supporting ring comprises an outer periphery and is, at least in part, surrounded on the outer periphery by the sheath of the at least one sealing ring in a radial direction (sheath of the sealing ring on the radial outer side of the outer periphery of the supporting ring as seen in examiner annotated fig 2 below), the at least one sealing ring comprising at least one dynamically loaded sealing lip (as seen in examiner annotated fig 2 below), which is arranged on a side of the at least one sealing ring facing radially away from the sheath (as seen in examiner annotated fig 2 below),

wherein the sheath and the at least one dynamically loaded sealing lip transition into one another as one piece (as seen in examiner annotated fig 2 below);
wherein the supporting ring is substantially L-shaped and has a radial leg and an axial leg which adjoins the radial leg externally in the radial direction (as seen in examiner annotated fig 2 below).
Humblot does not disclose wherein the at least one sealing ring is in indirect abutting contact with the supporting ring by an elastomer track, and

However, Jackowski teaches wherein the at least one sealing ring is in indirect abutting contact with the supporting ring by an elastomer track (sealing ring and supporting ring are in indirect abutting contact via the elastomeric layer material 56 as seen in fig 3), and
wherein the elastomer track completely surrounds the axial leg (56 and 38 completely surrounds axial leg of 27, fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the supporting ring of Humblot to be surrounded on the radial leg as in Jackowski to provide protection to the metallic supporting ring with an elastomeric track and avoid wear and tear and provide flexibility to the sealing assembly.

Humblot does not disclose wherein the at least one sealing ring is comprised of an electrically conductive polymer material.
However, Colineau teaches wherein the at least one sealing ring is comprised of an electrically conductive polymer material (Para 0050 – material of sealing ring 1 is electrically conductive).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the sealing ring of Humblot to be electrically conductive as in Colineau to provide an equalization of electric potential between the machine elements so that an expected benefit of prevention of mechanical damage of the machine elements (Colineau Para 0051).

    PNG
    media_image2.png
    936
    658
    media_image2.png
    Greyscale

Regarding claim 6, the combination of Humblot, Jackowski and Colineau discloses the seal, wherein the axial leg is completely surrounded by the sheath on the outer periphery (Jackowski 56 and 38 completely surrounds axial leg of 27, fig 3).

Regarding claim 10, the combination of Humblot, Jackowski and Colineau discloses the seal, further comprising a further dynamically loaded sealing lip comprising a main sealing lip (Humblot 7, fig 2) configured to seal a medium to be sealed in a chamber to be sealed (Humblot -7 sealing a chamber, fig 2), the further dynamically loaded sealing lip being arranged upstream of the dynamically loaded sealing lip in an axial direction in a functional series arrangement (lip 7, lip of 10 are in a series, Humblot fig 2).

Regarding claim 11, the combination of Humblot, Jackowski and Colineau discloses the seal, wherein the further dynamically loaded sealing lip is comprised of a polymer or elastomer material (Humblot Para 0051 - elastomer material for sealing rings 7, fig 2).

Regarding claim 16, the combination of Humblot, Jackowski and Colineau discloses the seal, wherein the elastomer track comprises an elastomer sealing lip disposed between the at least one dynamically loaded sealing lip and the further dynamically loaded sealing lip in the axial direction (Jackowski elastomer sealing lip of 42 between the dynamically loaded sealing lip of 9, fig 2 of Humblot and further dynamically loaded sealing lip of 9, Humblot fig 2).

    PNG
    media_image2.png
    936
    658
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?
/L. K./
Examiner, Art Unit 3675